Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba(JPH09163945 Machine translation and original document as provided by applicant) in view of Hammond(US 6054149) and Nakano(US 2015/0315614).
Regarding claims 1, Shiba teaches an extrudable food processing aid comprising an emulsifier(DGDS) and a short chain carboxylic acid(acetic acid)(paragraph 13 of translation). According to the USPTO spot translator, acetic acid is present in the extrudable food in an amount of 0.1 parts and the emulsifier DGDS is present in an amount of 0.3 parts(see table 3, paragraph 19 of the original document). Therefore, the processing acid comprises 75% edible emulsifier and 25% short chain carboxylic acid in the form of acetic acid.
Shiba teaches that the emulsifier can come in a number of forms but does not specifically teach that the edible emulsifier is rice bran. However, Hammond teaches that the emulsifier rice bran helps improve machinability of dough products such as pasta when added in an amount of 0.5 to 1%(col 2, line 55-60; abstract), which overlaps the amount of emulsifier taught in Shiba. It would have been obvious to use rice bran as the emulsifier in Shiba instead of or in additional to the DGDS because Hammond teaches that rice bran improves the machinability of pasta products. 
Shiba does not specifically teach that the acetic acid is provided by vinegar and that the vinegar comprises about 12% acetic acid. However, Nakano teaches a high acid vinegar comprising 10 to 25% acetic acid(paragraph 21). It would have been obvious to use a high acid vinegar with a concentration of 10 to 25% acetic acid as taught in Nakano as the source of the acetic acid in the extrusion aid of Shiba in order to reduce the amount of vinegar needed, thus saving money and materials. 
Shiba teaches that the extruded composition as a whole comprises 100 parts flour, 30 parts water, 0.1 parts acetic acid, 0.3 DGDS(emulsifier). Therefore, the extruded composition comprises water(added moisture), raw material(flour) and the remainder a processing aid consisting essentially of emulsifier and acetic acid. 
	Regarding claim 8,9, Shiba teaches an extrudable food composition comprising 100 parts of wheat flour, 30 parts of water, and a processing aid comprising 0.1 parts of acetic acid, and 0.3 parts of an emulsifier(see table 3, paragraph 19 of the original document). This equates to 77% raw material, which is considered “about 80%” as claimed, 23% water, and 0.3% processing aid.
	Shiba teaches 23% added water and not “from about 1% to about 18%” as claimed. However, it would have been obvious to adjust the amount of water in order to achieve a workable and extrudable dough. As is known in the art, not having enough water yields a dough that is dry and crumbly. 
Shiba teaches that the emulsifier can come in a number of forms but does not specifically teach that the edible emulsifier is rice bran. However, Hammond teaches that the emulsifier rice bran helps improve machinability of dough products such as pasta when added in an amount of 0.5 to 1%(col 2, line 55-60; abstract), which overlaps the amount of emulsifier taught in Shiba. It would have been obvious to use rice bran as the emulsifier in Shiba instead of or in additional to the DGDS because Hammond teaches that rice bran improves the machinability of pasta products. 
Shiba does not specifically teach that the acetic acid is provided by vinegar and that the vinegar comprises about 12% acetic acid. However, Nakano teaches a high acid vinegar comprising 10 to 25% acetic acid(paragraph 21). It would have been obvious to use a high acid vinegar with a concentration of 10 to 25% acetic acid as taught in Nakano as the source of the acetic acid in the extrusion aid of Shiba in order to reduce the amount of vinegar needed, thus saving money and materials. 
Shiba teaches that the extruded composition as a whole comprises 100 parts flour, 30 parts water, 0.1 parts acetic acid, 0.3 DGDS(emulsifier). Therefore, the extruded composition comprises water(added moisture), raw material(flour) and the remainder a processing aid consisting essentially of emulsifier and acetic acid. 

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
The applicant argues that the product of Shiba is never extruded. However, Shiba teaches that the ingredients of example 3(paragraph 15 of the translation) are clearly kneaded and extruded. Furthermore, the applicant only claims an “extrudable food composition” and not an extruded composition. 
	The applicant argues that Shiba teaches other components besides the acetic acid and emulsifier in the processing aid which are excluded under the term “consisting essentially of”.  However, the “other ingredients” the applicant mentions are not part of the processing aid. They include water and flour(the raw material). According to claim 8, the extrudable composition comprises moisture, the raw material, and the processing aid. Therefore, clearly emulsifier(DGDS) and acetic acid are the only components of the processing aid of Shiba. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791